Exhibit 10.2
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFIT AGREEMENT
FOR
JEFFREY T. ARNOLD
          THIS SUPPLEMENTAL RETIREMENT BENEFIT AGREEMENT, (this “Agreement”), is
made and entered into this 15th day of December, 2010, by and between First
Columbia Bank & Trust Co., a Pennsylvania banking institution having a place of
business at 232 East Street, Bloomsburg, PA 17815, (“Bank”), and JEFFREY T.
ARNOLD, an individual residing at 1414 Brushy Ridge Road, Montoursville, PA
17754, (“Executive”).
INTRODUCTION
          Executive and Bank have previously entered into an “Executive
Employment Agreement”, (the “Existing Agreement”) dated December 14, 2010,
pertaining to Executive’s employment as Chief Financial Officer of Bank. To
encourage Executive to remain Chief Financial Officer of Bank, Bank is willing
to provide Executive with supplemental retirement benefits. Bank will pay the
benefits from its general assets.
TERMS
1. Retirement Benefit: Subject to the vesting provisions set forth in
Paragraph 2 following and subject to the general limitations set forth in
Paragraph 7 following, Bank shall pay to Executive a supplemental retirement
benefit (the “Retirement Benefit”). The fully vested Retirement Benefit shall be
Sixty-two Thousand Five Hundred ($62,500.00) Dollars per year for a total of
fifteen (15) years. Payment of the Retirement Benefit will commence with the
first day of the January occurring in the calendar year after Executive attains
sixty-five (65) years of age and will be made in equal consecutive monthly
payments over the fifteen year term. Executive’s date of birth is January 18,
1967, making the first payment of any vested Retirement Benefit due on
January 1, 2033.
2. Vesting Schedule: Subject to the limitations set forth in Paragraph 7
following, the Retirement Benefit shall vest as follows:
     A. Regular Vesting Schedule: In the absence of a Change of Control, as
defined in the Existing Agreement, the Retirement Benefit shall vest in the
percentage amounts indicated below, based upon continuous years of service after
December 31, 2010, in full time (that is, an average of no less than thirty-five
hours a week) employment as Chief Financial Officer of Bank:

14



--------------------------------------------------------------------------------



 



Vesting Schedule:

             
Six years (through December 31, 2016)
  —     0 %
January 1, 2017, after 6 continuous years of service (i.e., January 1, 2011,
through December 31, 2016)
  —   20% vested
For each continuous year of service (January 1st through December 31st) from
January 1, 2017, through December 31, 2024
  —   7.5% additional vesting per year of service
For each continuous year of service (January 1st through December 31st) from
January 1, 2025, through December 31, 2032
  —   2.5% additional vesting per year of service
Full vesting
  —   January 1, 2033

     B. Vesting Upon “Change of Control”: In the event of a “Change of Control”,
as defined in Paragraph 14 of the Existing Agreement, the Base Amount of the
Retirement Benefit shall fully vest, effective as of the “Date of Change of
Control”, as defined in Paragraph 15 of the Existing Agreement, provided that,
as of the Date of Change of Control: (a) Executive shall be in compliance with
Executive’s obligations under the Existing Agreement and under this Agreement;
and, (b) Executive shall be employed as Chief Financial Officer of Bank. The
parties acknowledge that the “Date of Change of Control” shall include the
deemed “Date of Change of Control” as defined with respect to Executive’s
termination in the last paragraph of Paragraph 15 of the Existing Agreement.
     C. Vesting Pertains Only to Amount: The Vesting Schedule governs only the
amount of the Retirement Benefit that will be payable and not the timing of the
payment of any Retirement Benefit.
3. Beneficiary Designation: If Executive provides in writing delivered to Bank’s
Human Resource Director a written beneficiary designation, any vested, unpaid
Retirement Benefit shall be paid to Executive’s designated beneficiary following
Executive’s death. If Executive has not provided a written beneficiary
designation, any vested, unpaid Retirement Benefit shall be paid to Executive’s
estate. Executive may change Executive’s beneficiary designation from time to
time. The timing and form of payment, however, shall remain as specified in
Paragraph 1 of this Agreement.
4. Non-assignment: Executive may not assign any rights under this Agreement
without the prior written consent of Bank which Bank may give or withhold in its
sole discretion.
5. Section 409A Limitations: It is the intention of the parties that this
Agreement and the Retirement Benefit under this Agreement meet the criteria for
a non-qualified deferred compensation plan under Section 409A of the Internal
Revenue Code and its implementing regulations. Notwithstanding any provision in
this Agreement that may be construed to the contrary, the vested Retirement
Benefit under this Agreement shall not be distributed earlier than a
“Permissible Distribution Event” as defined by Section 409A of the Internal
Revenue Code and implementing regulations. No subsequent changes with respect to
the timing or form of distributions may be made except in compliance with
Section 409A and its implementing regulations. Payment of the Retirement Benefit
is not subject to acceleration, except as may be permitted by Section 409A and
its implementing regulations.
6. Not a Contract For Employment: This Agreement is not a contract for
employment. Executive is employed pursuant to the Existing Agreement, the terms
of which continue in full force and effect. This Agreement is intended to
supplement the provisions of the Existing Agreement. The limitations set forth
in Paragraph 7 apply only with respect to Executive’s entitlement to, and Bank’s
obligation to pay, the Retirement Benefit. The restrictive covenants pertaining
to non-competition and non-solicitation set forth in the Existing Agreement
shall continue in effect and shall be enforceable against Executive
independently of this Agreement. Nothing in this Agreement shall be construed to
alter, modify, affect or impair in any manner those non-competition and
non-solicitation provisions.
7. Limitations on Payment of and Eligibility for Retirement Benefit: Executive’s
entitlement to, and Bank’s obligation to pay, the Retirement Benefit to
Executive under this Agreement are subject to the following general limitations
which shall take precedence to any other provision hereof:

15



--------------------------------------------------------------------------------



 



     A. Excess Parachute or Golden Parachute Payment: Notwithstanding any
provision of this Agreement to the contrary, if the Retirement Benefit provided
under this Agreement, when added to all other amounts or benefits provided to or
on behalf of Executive in connection with his termination of employment, would
result in the imposition of an excise tax under Code Section 4999, such payments
shall be retroactively (if necessary) reduced to the extent necessary to avoid
such excise tax imposition or shall be forfeited to the extent the benefit would
be a prohibited golden parachute payment pursuant to 12 C.F.R. §359.2 and for
which the appropriate federal banking agency had not given written consent to
pay pursuant to 12 C.F.R. §359.4. Upon written notice to Executive, together
with calculations of Bank’s independent auditors, Executive shall remit to Bank
the amount of the reduction plus such interest as may be necessary to avoid the
imposition of such excise tax. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, if any portion of the amount herein
payable to the Executive is determined to be non-deductible pursuant to the
regulations promulgated under Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), Bank shall be required only to pay to Executive the
amount determined to be deductible under Section 280G.
     B. Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Retirement Benefit provided under this Agreement shall be
forfeited if Bank terminates Executive’s employment for “Cause” as defined in
the Existing Agreement.
     C. Removal. Notwithstanding any provision of this Agreement to the
contrary, Bank shall not pay any benefit under this Agreement if Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking authority pursuant to Section 8(e) of the Federal Deposit Insurance Act.
     D. Non-Competition Provision:
          (1) General Rule: Except as provided in the following subparagraph
7(D)(2), Executive shall forfeit his right to any Retirement Benefit not yet
paid to Executive, if Executive, without the prior written consent of Bank, at
any time during the period encompassing Executive’s employment with Bank and
continuing after the termination (regardless of reason) of Executive’s
employment with Bank throughout the period the Retirement Benefit would
otherwise be payable:
               (a) engages in, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly owned company) or otherwise on behalf of any person, firm,
corporation or enterprise: (1) the banking (including bank or financial
institution holding company), insurance or financial services industry, or
(2) any other activity in which Bank engages during the Executive’s employment
with Bank in the marketing area (the “Non-Competition Area”), of Bank, the
Non-Competition Area being defined for purposes of this Agreement as:
(a) Columbia, Montour, Northumberland, and Luzerne Counties in Pennsylvania;
(b) those additional counties, if any, in which Bank and any affiliate or
subsidiary of Bank, during Executive’s continued employment with Bank, maintains
a physical presence (such as a bank or investment brokerage facility); and,
(c) all those additional counties that adjoin any of the counties encompassed
within (a) and (b) preceding; or
               (b) either directly or indirectly in any capacity whatsoever
(a) obtains, solicits, diverts, appeals to, attempts to obtain, attempts to
solicit, attempts to divert, or attempts to appeal to any customers, clients or
referral sources of Bank to divert their business from the Bank; or, (b)
solicits any person who is employed by Bank to leave the employ of Bank.
“Customers, clients, and referral sources” shall include all persons who are or
were customers, clients or referral sources of Bank at any time during the
employment of Executive by the Bank, including employment with Bank that
predates this Agreement.
          (2) Exception: The non-competition condition to Executive’s
eligibility to receive the Retirement Benefit as set forth in the preceding
subparagraph 7(D)(1) shall not apply following a Change of Control event, as
defined in the Existing Agreement, if, following a Change of Control, there is a
separation, voluntarily or involuntarily, of Executive from his employment with
Bank prior to his sixty-fourth (64th) birthday for reasons other than
(a) Executive’s termination for “Cause” as specified in Paragraph 7(B) preceding
or (b) Executive’s removal or prohibition as specified in Paragraph 7(C)
preceding.
8. Applicable Law: This Agreement shall be construed in accordance with the laws
of the Commonwealth of Pennsylvania and in a manner consistent with any
applicable laws of the United States of America.
9. Entire Agreement: There are no terms, conditions, promises, understandings or
covenants of any nature pertaining to the subject matter of this Agreement
except as are set forth in writing herein.

16



--------------------------------------------------------------------------------



 



10. Arbitration of Disputes: The parties shall submit any dispute arising under
this Agreement or under the Existing Agreement to binding arbitration under the
Pennsylvania Uniform Arbitration Act. Such disputes shall include, but not be
limited to, those concerning: (a) the interpretation of this Agreement; and,
(b) the obligations and responsibilities of the parties arising under this
Agreement. Without limitation upon the scope of authority granted hereunder to
the arbitrators in any proceeding initiated pursuant hereto, the parties
specifically agree that an award or decision of the arbitrators hereunder may
render an interpretation of this Agreement, award monetary damages, and/or
direct a party to take actions in compliance with the provisions hereof or any
decision of the arbitrators. The procedures to be followed in any arbitration
pursuant to this Agreement are as follows:
     A. Method to Initiate: Any party, (the “Requesting Party”) desiring
arbitration shall give written notice of such request to the other party, (the
“Receiving Party”), such notice to specify the matter to be arbitrated and
identifying the name, address and telephone number of the arbitrator selected by
the Requesting Party. Within twenty (20) days of such notice, the Receiving
Party shall appoint an arbitrator and shall notify the Requesting Party in
writing of the name, address, and telephone number of the arbitrator so
appointed. Within fifteen (15) days of the appointment of the last such
arbitrator, the arbitrators selected by the parties shall appoint an additional
arbitrator. If either party shall fail to appoint an arbitrator, or upon the
failure of the arbitrators to select an additional arbitrator, a party may
petition a court of competent jurisdiction to secure the appointment of such
arbitrator, to the end that an arbitration panel consisting of three arbitrators
shall be designated.
     B. Method of Arbitration: The arbitrators so appointed shall thereupon
conduct an arbitration hearing at a location in Columbia County, Pennsylvania,
and shall render a decision within sixty (60) days of the appointment of the
final arbitrator. The decision of a majority of the arbitrators shall be final
and binding, unless a party is denied a hearing or in the event that fraud,
misconduct, corruption or other irregularity causes the rendition of an unjust,
inequitable or unconscionable award or decision. The costs and expenses of the
arbitration shall be paid by the parties in accordance with the decision of the
arbitrators.
11. Binding Nature: This Agreement shall be binding upon the parties, and shall
inure to the benefit of the parties and their respective successors and, to the
extent assignable, their assigns.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered on the day and year above written.

         
ATTEST:
    FIRST COLUMBIA BANK & TRUST CO.
 
       
 
    By:   /s/ Lance O. Diehl
 
       
SECRETARY
      CHIEF EXECUTIVE OFFICER
 
       
WITNESS:
       
 
       
 
      /s/ Jeffrey T. Arnold
 
       
 
      JEFFREY T. ARNOLD

17